Motion to dismiss appeal granted unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before December 4, 1962, with notice of argument for the January 1963 Term of this court, said appeal to be argued or submitted when reached. Motion to dispense with printing granted only to the extent of requiring appellant to print so much of the depositions as were excerpted or attached to the motion papers by either side, without addition. The complete depositions are to be handed up on the argument or submission of the appeal, and the motion is otherwise denied. Concur — Botein, P. J., Breitel, Valente, McNally and Eager, JJ.